Citation Nr: 1704506	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chest contusion.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to September 1999.  The Veteran also had Reserve service from 1999 to 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran also perfected appeals as to the issues of entitlement to service connection for residuals of a left ankle injury, a chronic disability of the feet claimed as pain, and a chronic disability of the left knee claimed as pain.  See May 2012 substantive appeal; March 2012 statement of the case.  In July 2014, the RO issued a rating decision granting entitlement to service connection for residuals of a left ankle injury, degenerative arthritis and limitation of flexion of the left knee, hallux valgus of the right foot, and hallux valgus of the left foot.  As this decision represents a full grant of the benefits sought, the issues of entitlement to service connection for residuals of a left ankle injury, a chronic disability of the feet, and a chronic disability of the left knee are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2016, the Board received a statement from the Veteran in which he requested a videoconference hearing at the local RO to give testimony concerning his appeal.  The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a), (c), 19.9, 19.25, 20.704 (2016).  Accordingly, on remand, the Veteran should be scheduled for a hearing before the Board.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

